NICHOLS, Associate Judge
(specially concurring).
I concur in Judge Goldberg’s able and enlightening opinion. As to part IB (The ' Settlement Claim), however, I would like to add this: It may be acceptable to assume, arguendo, there was evidence to go to the jury that the parties made a settlement agreement, since we hold such agreement anyway fails to support the verdict as returned, but I feel considerable doubt about the testimony quoted in fn. 4. Whether the evidence most favorable for plaintiff shows an enforceable agreement is not a question of fact for the jury, but one of law for the judge. Suppose the offer and acceptance were to “settle on a cost basis”, I read this as only an undertaking to negotiate a settlement on the basis of cost figures. If such negotiation had occurred, the parties would have had several matters to decide, on which their minds had not yet met, e. g., was the basis direct costs only, as the trial judge instructed, or all costs?
As to part II, text after fn. 7, the so-called “contingency fund” was only the percentage usually added by a construction contractor to his cost estimates in preparing his bid, to allow a cushion for the operation of Murphy’s law. It does not represent profit the bidder expects to realize, but rather profit he expects to lose, one way or another. The record showed here, it was almost all lost even before termination. I would not add it to the expected profit even arguendo, as it is not properly awardable.
If, contrary to my view, the parties made a valid and enforceable agreement settling plaintiff’s claim, it would be a defense against that claim so far as founded on either branch of the termination clause. The questions for the special verdict should be so framed as to effectuate this consequence.